SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35679 Madison County Financial, Inc. (Exact name of registrant as specified in its charter) Maryland 46-0658311 (State or other jurisdiction of Company or organization) (I.R.S. Employer Identification Number) 111 West Third Street, Madison, Nebraska (Address of Principal Executive Offices) Zip Code (402) 454-6511 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES oNO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x No shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of September 30, 2012. Madison County Financial, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2012 and 2011 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income for the Three Months and Nine Months Ended September 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Equity for the Nine Months Ended September 30, 2012 (unaudited) 4 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signature Page 32 EXPLANATORY NOTE Madison County Financial, Inc., a Maryland corporation (the “Registrant”), was formed on April 23, 2012 to serve as the stock holding company for Madison County Bank (the “Bank”) as part of the mutual-to-stock conversion of Madison County Holding Company, MHC (the “MHC”), the Bank’s former federally chartered mutual holding company.The conversion was consummated on October 3, 2012. Accordingly, as of September 30, 2012, the Registrant had no assets or liabilities, and had not conducted any business other than that of an organizational nature.Accordingly, financial and other information of the MHC on a consolidated basis is included in this Quarterly Report. Part I. – Financial Information Financial Statements Madison County Holding Company, MHC Condensed Consolidated Balance Sheets (Dollars in Thousands) September 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-earning demand accounts 8 Cash and cash equivalents Certificates of deposit Investment securities: Available for sale, at fair value Held to maturity, at amortized cost (fair value of $23,891 and $15,854, respectively) Loans held for sale 57 Loans receivable, net of allowance for losses of $4,546 and $4,017, respectively Stock in Federal Home Loan Bank (“FHLB”) of Topeka Premises and equipment, net Bank-owned life insurance (“BOLI”) Accrued interest receivable Core deposit intangible Goodwill Other assets Total assets $ $ Liabilities and Equity Liabilities Deposits $ $ Borrowings Accrued interest payable Stock Conversion Proceeds in Escrow - Other liabilities Total liabilities Commitments and contingencies Equity Accumulated other comprehensive income Retained earnings - substantially restricted Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 1 Madison County Holding Company, MHC Condensed Consolidated Statements of Income (Dollars in Thousands) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) Interest and Dividend Income Loans receivable, including fees $ Investment securities - taxable 89 98 Investment securities - non-taxable Other 13 13 35 31 Total interest income Interest Expense Deposits Borrowings 58 68 Total interest expense Net interest income Provision for loan losses Net Interest Income After Provision for Loan Losses Other Income Service charges on deposit accounts 54 57 ATM and credit card fees 33 32 97 90 Loan servicing income, net 41 33 88 Gain on sale of loans 81 Net realized losses on investment securities ) 35 ) 17 Increase in surrender value of life insurance 38 39 Insurance commission income Other income 27 36 86 Total other income Other Expense Salaries and employee benefits Director fees and benefits 23 15 68 53 Net occupancy Data processing fees 42 37 Professional fees 12 10 42 Advertising 16 23 52 70 Supplies 34 46 FDIC inurance premiums 29 3 86 Core deposit intangible amortization 45 52 Other expense Total other expense Income Before Income Tax Expense Income tax expense Net Income $ The accompanying notes are an integral part of these financial statements. 2 Madison County Holding Company, MHC Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) Net Income $ Other Comprehensive Income (Loss) Unrealized appreciation on available-for-sale securities, net of taxes of $8, $48, $13 and $85, respectively 14 95 24 Less:reclassification adjustment for realized losses included in net income, net of taxes of $(4), $12 $(4) and $6, respectively (8
